 


113 HR 5571 IH: 10-20-30 Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5571 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Clyburn (for himself, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Ms. Brown of Florida, Mr. Butterfield, Mr. Carson of Indiana, Mrs. Christensen, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Conyers, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. Edwards, Mr. Ellison, Mr. Fattah, Mr. Al Green of Texas, Mr. Hastings of Florida, Mr. Horsford, Ms. Jackson Lee, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Lee of California, Mr. Lewis, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Payne, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. David Scott of Georgia, Mr. Scott of Virginia, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Waters, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, Financial Services, Science, Space, and Technology, Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide an increased allocation of funding for assistance in persistent poverty counties, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 10-20-30 Act of 2014. 
2.Allocation of funds for assistance in persistent poverty counties 
(a)In generalNotwithstanding any other provision of law, of the funds made available (if any) in each of fiscal years 2015 through 2025 in any appropriations Act for each of the following accounts or activities, 10 percent of such funds shall be allocated for assistance in persistent poverty counties: 
(1)Department of Agriculture, Rural Development Programs. 
(2)Department of Commerce, Economic Development Administration, Economic Development Assistance Programs. 
(3)Department of Commerce, National Institute of Standards and Technology, Construction. 
(4)Department of Education, Fund for the Improvement of Education. 
(5)Department of Education, Fund for the Improvement of Postsecondary Education. 
(6)Department of Labor, Employment and Training Administration, Training and Employment Services. 
(7)Department of Health and Human Services, Health Resources and Services Administration. 
(8)Department of Housing and Urban Development, Economic Development Initiative. 
(9)Department of Justice, Office of Justice Programs. 
(10)Environmental Protection Agency, State and Tribal Assistance Grants, Water and Wastewater. 
(11)Department of Transportation, Federal Highway Administration, Transportation Community and System Preservation. 
(12)Department of the Treasury, Community Development Financial Institutions. 
(b)Determination of persistent poverty countiesFor purposes of this section, the term persistent poverty counties means any county with a poverty rate of at least 20 percent, as determined in each of the 1990 and 2000 decennial censuses and the Bureau of the Census’s Small Area Income and Poverty Estimates (SAIPE) for the most recent year for which SAIPE data is available. 
(c)ReportsNot later than six months after the date of the enactment of this Act, each department or agency listed in subsection (a) shall submit to Congress a progress report on the implementation of this section. 
 
